     Case 2:18-cv-08469 Document 1 Filed 10/02/18 Page 1 of 17 Page ID #:1




 1    Joseph R. Cruse, Jr. (State Bar No. 163982)
      LAW OFFICES OF JOSEPH R. CRUSE, JR.
 2    23823Malibu Road, Suite 130
 3    Malibu, California 90265
      Telephone: (310) 598-3811
 4    Facsimile: (310) 598-3876
      Email:      jcruse@jcruselaw.com
 5
      Attorneys for Plaintiffs,
 6    I and U, INC.
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10
                                                  CASE NO: 2:18-cv-08469
11     I and U, INC, a California corporation
       and d/b/a BOOK CUBE; KIUCHI                COMPLAINT FOR:
12     SHOTEN CO. LTD.; and HIDEO
       KIUCHI                                         1. MONOPOLIZATION-
13                                                       15 U.S.C. § 2;
                          Plaintiffs,                 2. ATTEMPTED
14                                                       MONOPOLIZATION-
                                                         15 U.S.C. § 2
15             vs.                                    3. VIOLATION OF
                                                         SHERMAN ACT'S § 1;
16                                                    4. VIOLATION OF
       Wolters Kluwer Health, Inc., a                    CLAYTON ACT § 3;
17     corporation,                                   5. DECLARATORY RELIEF;
                                                      6. DEFAMATION
18                        Defendant.                  7. TRADE LIBEL
                                                      8. FALSE LIGHT
19                                                    9. UNFAIR BUSINESS
                                                         PRACTICES (CA B & P
20                                                       17200)
                                                      10.UNFAIR TRADE
21                                                       PRACTICES (CA B & P
                                                         17500)
22
23                                                   [JURY TRIAL DEMANDED]
24
25                                         COMPLAINT

26             Plaintiffs, I and U, Inc., a California corporation and d/b/a Book Cube

27
28                                            1                   COMPLAINT
      Complaint 01H.doc
     Case 2:18-cv-08469 Document 1 Filed 10/02/18 Page 2 of 17 Page ID #:2




 1    (“I&U”), Kiuchi Shoten Co. Ltd., and Hideo Kiuchi (collectively hereinafter,
 2    "Plaintiffs"), by and through their undersigned counsel, for their Complaint against
 3    Defendant Wolters Kluwer Health, Inc. (hereinafter, "Defendant" or “Wolters”)
 4    states the following.
 5             Allegations made on belief are premised on the belief that the same are
 6    likely to have evidentiary support after a reasonable opportunity for further
 7    investigation and discovery.
 8                                                     I.
 9                                            THE PARTIES
10             1.         Plaintiff, I and U, Inc., is a corporation, duly organized and existing
11    under the laws of the state of California, located at 879 W. 190th St., Suite 442,
12    Gardena, CA 90248. Plaintiff also does business as and under a ficticious business
13    Book Cube (“Book Cube”).                 Plaintiff distributes and markets medical and
14    scientific periodicals and has been exporting medical books and journals to Japan
15    since 1996.
16             2.         Plaintiff Kiuchi Shoten Co., Ltd, is a Japanese corporation which
17    distributes and markets medical and scientific periodicals in Japan since 1987.
18             3.         Plaintiff, Hideo Kiuchi, is a Japanee citizen residing in Japan and is
19    president and CEO of Plaintiff Kiuchi Shoten Co., Ltd.
20             4.         Defendant, Wolters Kluwer Health, Inc., is a corporation organized
21    under the laws of the State of Delaware that regularly transacts business in this
22    judicial district. Defendant is the U.S. Medical publishing arm of the European-
23    based Wolters Kluwer information services group.
24                                                     II.
25                                    JURISDICTION AND VENUE
26             6.         This action is brought under the antitrust laws contained in 15 U.S.C.
27
28                                                 2                       COMPLAINT
      Complaint 01H.doc
     Case 2:18-cv-08469 Document 1 Filed 10/02/18 Page 3 of 17 Page ID #:3




 1    § § 1, 2, and 14 et. seq. Under 28 U.S.C.A. § 1331, this Court has jurisdiction to
 2    adjudicate this dispute.
 3             7.         Venue in this jurisdiction is proper under Clayton Act§§ 4 and 12, 15
 4    U.S.C. §§ 15 and 22; and 28 U.S.C. 1391. Wolters Kluwer Health, Inc. regularly
 5    transacts business, has offices in, and is subject to personal jurisdiction in this
 6    jurisdiction through the marketing, sale and distribution of medical and other
 7    scientific periodicals.
 8             8. Intra-district assignment to the Western division is appropriate pursuant
 9    to Civil L.R. 3-2(c) as a substantial part of the events that give rise to the claims as
10    alleged herein occurs in the Western division, where Plaintiffs, I and U, Inc., and
11    Bookcube’s principal places of business are located.
12
13                                                    III
14                                      NATURE OF THE CASE
15             9. This is an antitrust case. Wolters Kluwer Health, Inc. provides
16    information for professionals and students in medicine, nursing, allied health, and
17    pharmacy sectors and publishes professional health information reference and hand
18    books, textbooks, journals, and newsletters.
19             11.        As a result of its anti-competitive and exclusionary conduct, as
20    discussed throughout this complaint, Defendant currently enjoys a monopoly of
21    distributing various medical publishing content. Defendant's revenues from the
22    sales of this content has increased astronomically and are in part attributable to its
23    three-fold price increases of the publications to its exclusive agents.
24        12. Defendant claims to identify illegal activity of the Plaintiff’s
25    subscriptions.
26
27
28                                                3                       COMPLAINT
      Complaint 01H.doc
     Case 2:18-cv-08469 Document 1 Filed 10/02/18 Page 4 of 17 Page ID #:4




 1        13. Defendant is highly influential in impacting the purchases of these
 2    subscriptions.
 3        14. Defendants’ claims, whether made in their reports or in their marketing
 4    collateral, contend that Plaintiffs illegally acquire their subscriptions.
 5        15. Plaintiffs are small businesses and business owners selling subscriptions
 6    of technical and medical publications to scientists, hospitals, doctors and other
 7    related professionals and rely on large publishers to sell them their publications for
 8    distribution.
 9        16. Wolters has prevented and continues to prevent Plaintiffs from offering on
10    the market an alternative source for medical journals that would have been a less
11    expensive alternative than selling through Wolter's exclusive agents. Wolters has
12    maintained its monopoly over the medical journal market by supplying its
13    customers misinformation about Plaintiff’s products and services, and by engaging
14    in a host of other anti-competitive conduct detailed in this complaint.
15        17. In 2017, Wolters manipulated and effectively removed from the market all
16    alternative sources to purchase their medical content, including Plaintiffs. At least
17    as early as mid-2018, Wolters orchestrated a misleading public relations campaign
18    which, ultimately, persuaded customers to further refuse to buy any medical
19    publications from the Plaintiffs.
20        18. Because Wolters succeeded in its misleading and anti-competitive
21    campaign in keeping Plaintiff's distribution off the market, Plaintiff is left with no
22    choice but to apply to each customer for approval to be authorized to sell Wolters
23    publications. Again, in efforts to preclude all competition in the medical
24    publication market, Wolters vehemently opposed Wolter's direct approach to its
25    customers and informed Plaintiff’s customers that they were not to purchase any of
26    their publications from Plaintiff.
27
28                                            4                         COMPLAINT
      Complaint 01H.doc
     Case 2:18-cv-08469 Document 1 Filed 10/02/18 Page 5 of 17 Page ID #:5




 1        19. Wolters continues to not give up easily its dominant position in the
 2    market, and devised a scheme to preclude Plaintiff from reaping the benefits of its
 3    enduring and costly efforts to get information to their customers. Since at least as
 4    early as May 15, 2018, Wolters has hampered Plaintiff’s success in the market
 5    through various anti-competitive and exclusionary acts designed to perpetuate its
 6    monopoly over the medical publications market, including issuing misleading
 7    information about Plaintiffs designed to discourage Plaintiff’s long-time customers
 8    from purchasing from Plaintiff and using exclusive and "disguised" exclusive
 9    contracts with authorized agents, which either preclude or discourage, by means of
10    financial incentives, these entities from placing Plaintiff on their purchase list. The
11    preclusion has resulted in significantly lower than expected sales for Plaintiff.
12        20.        Throughout its opposition of competition in the medical publication
13    market and its perpetuation of a monopoly, Wolters has continued to increase the
14    price of its publications and reap the benefits of a monopoly. Wolter's
15    monopolization of the market through anti-competitive and exclusionary conduct
16    has not only proximately caused Plaintiffs hundreds of thousands of dollars in
17    damages, but has also deprived customers of a lower cost alternative to Wolter’s
18    publications.
19        21. At the core of this action is not only the anti-competitive behavior of
20    Wolters but also Wolters has consistently provided a misleading impression that
21    Plaintiffs were outrageously engaging in illegal activities soliciting their customers
22    – which in turn has caused additional significant financial harm to Plaintiffs. In
23    doing so, Wolter’s conduct has destroyed fair competition – which has resulted in
24    injury to the public interest.
25
26
27
28                                            5                        COMPLAINT
      Complaint 01H.doc
     Case 2:18-cv-08469 Document 1 Filed 10/02/18 Page 6 of 17 Page ID #:6




 1                                                IV
 2                  FACTUAL BACKGROUND COMMON TO ALL CLAIMS
 3            22.Since 1978, Wolters has been distributing and marketing scientific and
 4    medical journals.
 5            23.Since 1987 Plaintiffs has been distributing and marketing medical and
 6    scientific periodicals and has been exporting medical books and journals to Japan.
 7            24.In late 2017 Defendant arranged an exclusive sales arrangement which is
 8    simply a concerted scheme to greatly restrict the placement of direct orders, for the
 9    primary purpose of raising the prices of medical journals and generating higher
10    royalty revenues.
11            25.This exclusive sales arrangement is an anticompetitive restraint of trade in
12    violation of section 1 of the Sherman Anti-Trust Act, 15 U.S.C. § 1.
13            26.Defendant’s efforts have imposed market-wide restraints on competition
14    in medical and scientific publishing subscriptions preventing.
15            27.Defendant currently is acting in concert with customers and sales agents
16    to suppress competition.
17            28.Some of the strategies advanced by Defendant, such as exclusive sales
18    arrangements, involve restrictive conditions or other restraints on subscriptions
19    designed to raise revenues by reducing or eliminating competition.
20            29.Defendant’s    sales   representatives   are   promoting    the    exclusive
21    arrangements to restrict competition. Under these agreements, each customer
22    agrees to restrict its direct subscriptions, which accounts for a significant portion of
23    the total product category.
24            30.By severely reducing the number of agents and eliminating competition
25    from the excluded suppliers, the restraint will allow Publishers to garner increased
26    revenues, both through higher rates and through higher prices for the subscriptions,
27
28                                            6                        COMPLAINT
      Complaint 01H.doc
     Case 2:18-cv-08469 Document 1 Filed 10/02/18 Page 7 of 17 Page ID #:7




 1    which will rise as competition falls. These increased fees and prices imposed are
 2    ultimately borne by the end-user.
 3            31.Such scheme could not prevail in the marketplace if it were not agreed to
 4    by Defendant’s customers. One or a handful of customers, acting independently,
 5    would be unlikely to implement such a strategy successfully, because the market
 6    would disfavor their publications if it is priced substantially higher than those of
 7    non-participating customers. Retailers who offer a broad array of medical journals
 8    from many different publishers could effectively refuse to carry the overpriced
 9    publications from others that attempt such a strategy on their own, and any such
10    uncoordinated effort to raise prices would likely be quickly defeated or would
11    never get off the ground. For that reason, a scheme that magnifies the collective
12    financial interests of the publishers cannot be effectively achieved through the
13    individual actions of one or two or three publishers. The sales agents themselves
14    have emphasized the "risk" that each individual publisher would face if it were to
15    embark on this strategy as a first mover.
16            32.Each publisher that wishes to participate in this competition-suppressing
17    exclusive sales scheme has a strong incentive, therefore, to see to it that enough
18    other customers agree to go along with the scheme.
19            33.Wolter’s, by the coordinated organization of its sales representatives, has
20    made that happen. Wolters are organizing their sales representatives to act in a
21    consciously parallel fashion and in active coordination through the common
22    instrument and agency. As the common sales agents for the publishers, they
23    provide a ready vehicle and enabler for coordination and concerted action.
24            34.These restraints cannot be justified by any pretext of "quality" or any
25    purported need to "rationalize" the market for licensed medical publications. These
26    concerted actions are naked restraints of trade and exclusionary acts designed to
27
28                                            7                       COMPLAINT
      Complaint 01H.doc
     Case 2:18-cv-08469 Document 1 Filed 10/02/18 Page 8 of 17 Page ID #:8




 1    deny and destroy competition.
 2            35.In 2018, Wolters transmitted a letter (attached to this Complaint as
 3    Exhibit A) informing its readers that Plaintiffs are selling their publications and
 4    are doing so “illegally.”
 5            36. Although Wolters was notified that this correspondence was clearly
 6    erroneous and misleading, Wolters has refused to address any of the specific
 7    disputed claims contained in the letter.
 8            37. Plaintiff’s prospective customers have consistently and uniformly raised
 9    objections to consider doing business with Plaintiffs because of the statements.
10    The power of allegations of illegal behavior from Wolters is immense.
11            38. The statements contained in the letter are false. Plaintiff’s customers
12    have stopped doing business altogether with Plaintiffs after they received a copy of
13    the letter even though they don’t like Defendant’s agents and would rather conduct
14    business directly with Plaintiffs.      Such losses demonstrates that, but for the
15    statements made by Wolters, Plaintiffs would have made many more sales than
16    they have.
17            39.The letter alleging Plaintiff’s illegal activity is erroneous, misleading and
18    give a clear message that Plaintiff’s transactions are illegitimate.
19
20                                                 V.
21                                   CLAIMS FOR RELIEF
22                                         COUNT ONE
23                                    MONOPOLIZATION
24            40.Plaintiffs reallege paragraphs 1-38. The relevant geographic markets are
25    the United States and Japan. Plaintiff and Wolters compete on both a nationwide
26    and international basis.
27
28                                             8                        COMPLAINT
      Complaint 01H.doc
     Case 2:18-cv-08469 Document 1 Filed 10/02/18 Page 9 of 17 Page ID #:9




 1            41.The product market in this case is the sale, subscription and distribution of
 2    scientific and medical journals and publications.
 3            42.Wolters has monopoly power in the alleged markets and even if there
 4    were realistic alternatives to Wolters scientific and medical publications, Wolter’s
 5    dominance and control over the market is formidable.             Overall, Wolters has
 6    significant market power in the territiories.
 7            43.By engaging in the unlawful anti-competitive and exclusionary conduct,
 8    in violation of the antitrust laws contained in 15 U.S.C. § 2, set forth herein,
 9    Wolters has willfully maintained monopoly power. Wolters is a monopolist
10    because, as evidenced by the above-described conduct, it has effectively excluded
11    competition from the relevant market, thereby maintaining its dominant market
12    share in the relevant market, and has profited by its anti-competitive conduct by
13    raising their publication prices and reaping the benefits of its illegal monopoly. The
14    barriers to entry in the relevant market have also prevented competition.
15            44.Wolter’s conduct has proximately caused damages to Plaintiffs in an
16    amount to be proved at trial.
17                                           COUNT TWO
18                               ATTEMPTED MONOPOLIZATION
19             44. Plaintiffs reallege paragraphs 1-43. As herein-above alleged, Wolters
20    has engaged in anti-competitive and exclusionary conduct with a specific intent to
21    monopolize the relevant market (as defined above), and has created a dangerous
22    probability of achieving a monopoly, in violation of the antitrust laws contained in
23    15 U.S.C. § 2.
24             45.        Wolter’s conduct has proximately caused Plaintiff’s damages in an
25    amount to be proved at trial.
26
27
28                                               9                      COMPLAINT
      Complaint 01H.doc
 Case 2:18-cv-08469 Document 1 Filed 10/02/18 Page 10 of 17 Page ID #:10




 1                                          COUNT THREE
 2                             VIOLATION OF SHERMAN ACT'S § 1
 3            46.        Plaintiffs reallege paragraphs 1-43. As herein-above alleged,
 4   Wolters has entered into exclusive and "disguised" exclusive contracts with
 5   agents that have resulted in unreasonable restraints of trade and competition in
 6   interstate commerce in violation of the antitrust laws contained in 15 U.S.C. § 1.
 7             47.       Wolter’s conduct has proximately caused damage to Plaintiff in an
 8   amount to be proved at trial.
 9
10                                           COUNT FOUR
11                                        CLAYTON ACT § 3
12            48.        Plaintiffs reallege paragraphs 1-43. As herein-above alleged, Wolters
13   has made exclusionary contracts for the sale of its medical journals and
14   publications and has established prices, discounts, rebates, and fees on the
15   condition that their agents not use, deal with, or purchase from Plaintiff. The
16   effect of such conduct has been to lessen competition substantially and to tend to
17   create a monopoly in the relevant markets alleged above, in violation of Clayton
18   Act§ 3, contained in 15 U.S.C. § 14.
19            49.        Wolter's conduct has proximately caused damage to Plaintiff in an
20   amount to be proved at trial.
21
22                                           COUNT FIVE
23                           DECLARATORY RELIEF (28 U.S.C. § 2201)
24            48.        Plaintiffs repeat and re-allege the foregoing paragraphs 1 through 47
25   above as though fully set forth herein.
26            49. An actual controversy exists between Plaintiffs and Defendant regarding
27
28                                               10                       COMPLAINT
     Complaint 01H.doc
 Case 2:18-cv-08469 Document 1 Filed 10/02/18 Page 11 of 17 Page ID #:11




 1   their respective rights and duties in connection with, and the enforceability of
 2   Wolter’s sales restrictions. Wolters contends that the Plaintiffs sales are unlawful;
 3   Plaintiffs oppose these contentions.
 4            49.        A judicial determination is necessary and proper at this time under the
 5   circumstances so that Plaintiffs may ascertain their rights and duties in connection
 6   with Wolter's sales restrictions. In the absence of a judicial declaration, Plaintiffs
 7   may have no choice but to comply with an unlawful, unreasonable and
 8   unenforceable restraint.
 9
10                                             COUNT SIX
11                                           DEFAMATION
12            50.Plaintiffs repeat and re-allege the foregoing paragraphs 1 through 43
13   above as though fully set forth herein.
14            51.The Defamatory Statements disparaged Plaintiff’s business reputation
15   because they expressly characterized Plaintiffs as engaging in illegal acts.
16            52.These statements were published to Plaintiff’s customers, who upon
17   receiving the reports were afraid to do business with Plaintiffs.
18            53.The Defamatory Statements were false because, among other things,
19   Plaintiff’s actions were not improper or illegal.
20            54.Because Defendant could not explain or otherwise support the
21   Defamatory Statements, Defendants knew, or were reckless as to the fact that, the
22   Defamatory Statements were false.
23            55.Defendant’s publications are ongoing, and their letters continue to be
24   published.          Money damages will not make Plaintiffs whole for the injury
25   occasioned by these statements. Unless enjoined by this Court, these false and
26   damaging statements will continue.
27
28                                               11                       COMPLAINT
     Complaint 01H.doc
 Case 2:18-cv-08469 Document 1 Filed 10/02/18 Page 12 of 17 Page ID #:12




 1            56.As a direct and proximate result of Defendant’s Defamatory Statements,
 2   Wolter's conduct has proximately caused damage to Plaintiffs in an amount to be
 3   proved at trial.
 4
 5                                        COUNT SEVEN
 6                                        TRADE LIBEL
 7            57. Plaintiffs repeat and re-allege the foregoing paragraphs 1 through 43
 8   above as though fully set forth herein.
 9            58. The Defamatory Statements disparaged the integrity of Plaintiff’s
10   business, services and products.       These statements were made, not only to
11   Plaintiff’s customers, but to countless other prospective purchasers of the
12   Plaintiff’s subscriptions.   These customers and purchasers understood that the
13   Defamatory Statements related very negatively on the integrity of the Plaintiffs.
14            59. As a direct and proximate result of Defendant’s Defamatory Statements,
15   Wolter's conduct has proximately caused damage to Plaintiffs in an amount to be
16   proved at trial.
17            60. In addition to damages for lost sales, Plaintiff is entitled to punitive
18   damages under California Civil Code section 3294 in that Defendant acted with
19   malice, and such damages should be awarded at the discretion of the court or jury.
20            61. An actual controversy exists between Plaintiff and Defendant in that
21   Defendant has asserted and may continue to assert disparaging and untrue
22   characterizations about Plaintiff.
23            62. Unless this Court issues declaratory relief, these false and damaging
24   statements will continue.
25
26
27
28                                          12                       COMPLAINT
     Complaint 01H.doc
 Case 2:18-cv-08469 Document 1 Filed 10/02/18 Page 13 of 17 Page ID #:13




 1                                      COUNT EIGHT
 2                                      FALSE LIGHT
 3           63. Plaintiff Hideo Kiuchi repeats and re-alleges the foregoing paragraphs 1
 4   through 62 above as though fully set forth herein..
 5           64. Before publication of the Wolters Letter, attached hereto as Exhibit A,
 6   Plaintiff, Mr. Hideo Kiuchi was a respected member of the Japanese publishing
 7   community in various capacities. He was well respected and held a position in the
 8   publishing community without any notice of complaints or significant criticism.
 9           65. However, Defendant engaged in a campaign to damage Mr. Kiuchi’s
10   reputation and interfere with his ability to utilize his skills in the publication arena.
11           66. Defendant Wolters shared false stories with other members of the
12   publishing community with the intent of portraying Mr. Kiuchi as a fraud and
13   involved in illegal dealings in the publishing community.
14           67. This campaign involved publishing false statements of fact in the letters
15   sent to customers and potential customers with whom Mr. Kiuchi worked with.
16           68. One of the more egregious false statements of fact are that were
17   published were that Mr. Kiuchi engaged in illegal business dealings.
18           69. Defendant knew or had reason to know that all of these representations
19   are false and published them with the intent to destroying Mr. Kiuchi’s reputation
20   in the Japanese Publishing Community.
21           70. All of those accusations would be highly offensive to any self-respecting
22   individual in the Japanese publishing community, if not a reasonable person in Mr.
23   Kiuchi’s position.
24           71. No one, especially an individual running a scientific and medical
25   publishing office, would want to be known as someone who commits a crime in
26   order to gain business.
27
28                                           13                         COMPLAINT
     Complaint 01H.doc
 Case 2:18-cv-08469 Document 1 Filed 10/02/18 Page 14 of 17 Page ID #:14




 1           72. With this in mind, Defendant published unfounded allegations to publicly
 2   humiliate Mr. Kiuchi and ruin his reputation.
 3           73. As a result of Defendants' publication Plaintiff, Mr. Hideo Kiuchi was
 4   not able to secure contracts and his reputation was adversely affected to the point
 5   that he lost clients and revenue in an amount to be proved at trial.
 6                                       COUNT NINE
 7                            UNFAIR COMPETITION UNDER
 8                CALIFORNIA BUSINESS & PROFESSIONS CODE §17200
 9            74. Plaintiffs reallege and incorporates by reference the allegations of
10   paragraphs 1 through 62 of this Complaint as if fully set forth herein.
11            75. Defendant's activities as stated herein constitute unfair competition
12   within the State of California and in violation of California law as set forth under
13   Business and Professions Code §17200.
14            76. Defendant's wrongful activities have caused, and unless enjoined by this
15   Court will continue to cause, irreparable injury and other damage to Plaintiff’s
16   business, reputation and good will. Plaintiffs have no adequate remedy at law.
17
18                                        COUNT TEN
19                         UNFAIR TRADE PRACTICES UNDER
20                CALIFORNIA BUSINESS & PROFESSIONS CODE §17500
21            77. Plaintiffs reallege and incorporate by reference the allegations of
22   paragraphs 1 through 62 of this Complaint as if fully set forth herein.
23            78. Defendant's activities alleged herein constitute unfair and deceptive acts
24   and practices in the conduct of its trade and business in violation of California
25   Business and Professions §17500.
26            79. Upon information and belief, Defendant's wrongful and deceptive
27
28                                           14                       COMPLAINT
     Complaint 01H.doc
 Case 2:18-cv-08469 Document 1 Filed 10/02/18 Page 15 of 17 Page ID #:15




 1   activities have caused, and unless enjoined by this Court will continue to cause,
 2   irreparable injury and other damage to Plaintiff’s business, reputation and good
 3   will. Plaintiffs have no adequate remedy at law.
 4
 5                                    DEMAND FOR RELIEF
 6
 7            WHEREFORE, Plaintiffs pray:
 8
 9            1. That this Court find that Wolters conduct is in violation of the antitrust
10                 laws alleged in this complaint;
11            2. Award Plaintiffs actual and treble damages proximately caused by
12                 Wolter's conduct that is violative of the antitrust laws;
13            3. Permanently enjoin and restrain Wolters, and those acting in concert with
14                 them or at their direction from imposing or enforcing any policy that
15                 condition the sales of Wolter’s publications on any distributor, sales
16                 representative, importer or exporter directly or indirectly;
17            4. For a judicial determination by this Court that the restrictions and
18                 exclusions set forth in Wolters’ letter, attached hereto as Exhibit A is
19                 contrary to the antitrust laws of the United States and that the portions of
20                 the letter between Wolters that conditions and restricts the sales of its
21                 publications is, accordingly, unenforceable;
22            5. That Wolter’s publically retract its misleading statements that Plaintiffs
23                 are engaging in unlawful conduct, as set forth in their letter, attached
24                 hereto as Exhibit A to all of its customers;
25            6. Award Plaintiffs costs of the suit, simple interest on actual damages, and
26                 reasonable attorneys' fees as provided for in 15 U.S. C. § 15(a); and
27
28                                              15                        COMPLAINT
     Complaint 01H.doc
 Case 2:18-cv-08469 Document 1 Filed 10/02/18 Page 16 of 17 Page ID #:16




 1            7. For such other and further relief as may be just and equitable.
 2
 3                                      Respectfully Submitted,
 4
 5
 6                                     THE LAW OFFICES OF JOSEPH R. CRUSE, JR.
 7
 8
 9
     Dated: September 27, 2018                By: /s/ Joseph R. Cruse, Jr.
10
                                              Joseph R. Cruse, Jr.
11                                            Attorneys for Plaintiffs
                                              I AND U, INC., BOOK CUBE, KIUCHI
12
                                              SHOTEN and HIDEO KIUCHI
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           16                        COMPLAINT
     Complaint 01H.doc
 Case 2:18-cv-08469 Document 1 Filed 10/02/18 Page 17 of 17 Page ID #:17




 1                               DEMAND FOR JURY TRIAL
 2
 3            Plaintiffs hereby demand trial by jury of all issues that may be tried by jury.
 4
 5
                                        Respectfully Submitted,
 6
 7
                                        LAW OFFICES OF JOSEPH R. CRUSE, JR.
 8
 9
10   Dated: September 27, 2018                   /s/ Joseph R. Cruse, Jr.
                                               Joseph R. Cruse, Jr.
11                                              Attorneys for Plaintiffs
12                                              I AND U, INC., BOOK CUBE, KIUCHI
                                                SHOTEN and HIDEO KIUCHI
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                            17                        COMPLAINT
     Complaint 01H.doc
